Bell, J.,
dissenting. The decision in Parker v. Travelers Insurance Co., 174 Ga. 525 (supra), is controlling upon the question to -be answered if the rulings made in that case are adhered to. That was not a full-bench decision, however, and is not absolutely binding as authority. The writer, though having prepared the decision for the majority in the present case, is of the opinion that the views expressed by the Justices who dissented in the Parker case represent the more reasonable doctrine. Chief Justice Russell joins in this dissent.